421 So. 2d 805 (1982)
Michael FERGUSON, Appellant,
v.
ELNA ELECTRIC, INC., Appellee.
No. 82-132.
District Court of Appeal of Florida, Third District.
November 16, 1982.
*806 Horton, Perse & Ginsberg, William Huggett and Arnold Ginsberg, Miami, for appellant.
Pyszka & Kessler and William G. Edwards, Miami, for appellee.
Before SCHWARTZ, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
We affirm the summary judgment solely for the reason that appellant, having demanded and been paid worker's compensation benefits, was estopped to deny that he was injured while in the course and scope of his employment. Matthews v. G.S.P. Corporation, 354 So. 2d 1243 (Fla. 1st DCA 1978). We specifically do not decide, because it is unnecessary, whether appellee was in fact engaged in a special errand for his employer when he was injured.
Affirmed.